 



EMPLOYMENT AGREEMENT

 

Irrespective of the date this Employment Agreement (this "Agreement") is
actually fully executed and signed, it is being entered into as of April 19,
2011 (the "Effective Date") by and between Riviera Holdings Corporation (the
"Employer"), and Larry King (the "Executive") and shall have retroactive effect
back to the Commencement Date. Employer and Executive may jointly be referred to
herein as the "Parties" and respectively as a "Party."

 

RECITALS

 

WHEREAS, Employer desires to offer employment to Executive as provided for in
Section 1 of this Agreement, and Executive wishes to accept such employment upon
such terms and conditions set forth herein;

 

Now, therefore, in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Parties agree that the foregoing recitals are true and correct
and are incorporate herein as if fully set forth and further agree as follows:

 

AGREEMENT

 

1.Employment. During the Specified Term (defined in Section 2 below), Employer
shall employ Executive as Employer's Chief Financial Officer. Executive may have
such duties, authorities, and responsibilities as may customarily be exercised
by individuals serving as the chief financial officer of similarly situated
employers, including, but not limited to: overseeing financial management;
coordinating preparation of financial statement, reports, and analyses; ensuring
compliance with governmental and regulatory reporting; creating, coordinating,
and evaluating financial programs and supporting information systems;
establishing and maintaining internal controls; overseeing all human resource
department functions; maintaining organizational structure and staffing levels
to accomplish company operational and financial goals; providing internal
financial analysis for operational purposes; maintaining records systems in
accordance with generally accepted auditing standards; overseeing cage and
credit operations; and, overseeing purchasing and receiving functions. Executive
shall report to the Chief Executive Officer (the "CEO") or such other individual
or individuals as may be designated by the CEO from time to time.

 

2.Commencement Date; Specified Term. Subject to earlier termination as provided
for herein, the term of Executive's employment hereunder shall commence on April
1, 2011 (the "Commencement Date") and terminate on the third anniversary thereof
(the "Initial Term"). Absent written notice by Employer to Executive or
Executive to Employer no less than thirty (30) days before the expiration of the
Initial Term, this Agreement and all terms herein Terms shall automatically
renew for one additional year. The Initial Term and all written extensions of
the employment term thereafter shall be referred to hereinafter as the
"Specified Term." If, however, Executive remains employed by Employer after the
conclusion of the Specified Term without first entering into a subsequent and
mutually agreeable contract of employment, any such employment shall be
expressly at-will and no term of employment shall apply unless the Parties agree
otherwise in writing.

 



1

 

 

3.Base Salary. During the Specified Term, in consideration of the performance by
Executive of all of Executive's obligations hereunder, Employer shall pay
Executive an annual base salary of Two Hundred Forty Thousand Dollars and Zero
Cents ($240,000.00) (the "Base Salary"). The Base Salary shall be payable in
equal bi-weekly installments or as otherwise in accordance with the payroll
practices of Employer in effect from time to time for Employer's other similarly
situated executives and in compliance with the laws of the State of Nevada.

 

4.Bonus and Equity Compensation. Executive and Employer shall enter into an
agreement setting forth the terms of executive bonus plan and incentive programs
(including, but not limited to, an equity incentive program) ("Bonus
Programs") in which Employee shall be eligible to participate.  Said Bonus
Programs may be modified from time to time at the sole discretion of Employer.
Executive and Employer further acknowledge and agree that the bonus plan shall
be implemented for fiscal year 2012. Any bonus for fiscal year 2011 shall be at
the sole discretion of the Board of Directors.

 

5.Benefit Programs (Excluding Bonus Programs). During the Specified Term,
Executive shall be entitled to participate in Employer's benefit plans as are
generally made available from time to time to Employer's senior executives,
subject to the terms and conditions of such plans, and subject to Employer's
right to amend, terminate or take other similar actions with respect to such
plans. Executive shall be entitled to twenty-three (23) business days of paid
time off in each calendar year Executive is employed by Employer ("Paid Time
Off"); provided, however, that this entitlement shall be prorated for the 2011
calendar year. Executive shall be allowed to carry-over unused Paid Time Off
from year to year, at his sole discretion, without limitation. The value of Paid
Time Off shall be derived by dividing Executive's then Base Salary by 260 and
multiplying the quotient thereof by the number of days for which cash
compensation is then sought by Executive ("Cash Value"). Upon 30 days advance
notice to the Employer, Executive shall be entitled to receive the Cash Value of
accrued, but unused Paid Time Off.

 

6.Expense Payments and Reimbursements. To the extent Executive incurs travel or
other business expenses in the course of Executive's employment, Executive shall
be reimbursed for such expenses, upon presentation of written documentation in
accordance with Employer's policies in effect from time to time but, in any
event, within thirty (30) days from the submission of said written
documentation.

 



2

 

 

7.Extent of Services. Executive agrees that the duties and services to be
performed by Executive shall be performed exclusively for Employer on a full
time basis. Executive further agrees to perform such duties in an efficient,
trustworthy and businesslike manner. During the Specified Term, Executive agrees
not to render to others any service of any kind whether or not for compensation,
or to engage in any other business activity whether or not for compensation,
that, in each case, is similar to or conflicts with the performance of
Executive's duties under this Agreement without prior written consent.
Notwithstanding the foregoing, Executive shall be entitled to conduct his own
personal affairs, including directing, engaging in, and managing the investment,
assets and affairs of Executive's and/or Executive's immediate family, so long
as such activities do not interfere with Executive's duties and services
hereunder.

 

8.Licensing Requirements. Executive acknowledges that Employer is engaged in a
business that is subject to and exists because of privileged licenses issued by
governmental authorities in Nevada and other jurisdictions in which Employer is
engaged or during Executive's employment may apply to engage in Employer's
business. If requested to do so by Employer, Executive shall, at the Employer's
sole expense and cost, apply for and obtain any license, qualification,
clearance or the like which shall be requested or required of Executive by any
regulatory authority having jurisdiction over Employer.

 

9.Failure to Satisfy Licensing Requirement. If Executive fails to satisfy any
licensing requirement referred to in Section 8 above, or if any governmental
authority directs Employer to terminate any relationship it may have with
Executive, or if Employer determines in its reasonable exercise of its business
judgment that Executive was or is involved in or is about to be involved in
activity, relationships or circumstances that jeopardizes Employer's business or
licenses or if any such license is threatened to be denied, suspended or
revoked, this Agreement may be terminated by Employer pursuant to Section 15 of
this Agreement.

 

10.Policies and Procedures. In addition to the terms herein, Executive agrees to
be bound by Employer's policies and procedures, as they may be amended by
Employer from time to time, appearing in an Employer handbook, business
practices manual, ethics manual, or other similar document. In the event the
terms in this Agreement conflict with any of Employer's policies and procedures,
the terms of this Agreement shall control.

 



3

 

 

11.Restrictive Covenants.

 

a.Non-Competition. Executive acknowledges that by virtue of Executive's position
with Employer and in the course of Executive performing Executive's duties and
responsibilities hereunder, Executive will form relationships and become
specifically and generally acquainted with Employer's business and business
affiliates (collectively the "Employer Group") confidential and proprietary
information as further described in Section 11(c) below. Executive further
acknowledges that such relationships and information are and will remain highly
valuable to the Employer Group and that the restrictions on future employment,
if any, are reasonably necessary in order for the Employer Group to remain
competitive in the highly competitive resort-gaming industry. In recognition of
the Employer Group's heightened need for protection from abuse of relationships
formed or information garnered before and during Executive's employment
hereunder, Executive covenants and agrees that:

 

(i)Upon the termination of Executive's employment at any time for any reason or
no reason, whether by Executive or Employer, Executive acknowledges, covenants,
and agrees that for a three (3) month period immediately following the
termination ("Restricted Period"), Executive shall not directly or indirectly or
in any manner or method be employed by, provide consultation or other services
to, engage or participate in, provide advice, information or assistance to, fund
or invest in a "Competitor" (defined below) anywhere within a 100 mile radius of
the Employer. This Section 11(a)(i) shall have no effect, and Executive shall
not be subject to non-competition, defined herein, if there is a "Liquidity
Event." For purposes of this Section 11(a)(i), "Liquidity Event" will be deemed
to occur at such time as (i) Riviera Holdings Corporation and/or its
shareholders consummate (in one transaction or a series of related transactions)
a sale of stock, merger, consolidation, share exchange, division or other
reorganization of Riviera Holdings Corporation with any person or persons,
corporation or entity, other than an entity owned at least 80% by Riviera
Holdings Corporation, unless immediately after such transaction, the
shareholders of Riviera Holdings Corporation immediately prior to such
transaction beneficially own, directly or indirectly 20% or more of the "Total
Market Value" (defined below) of the resulting entity, or in the case of a
division of Riviera Holdings Corporation into one or more entities, 20% or more
of the Total Market Value of each such entity, in each case in substantially the
same proportion as such shareholders owned shares of Riviera Holdings
Corporation prior to such transaction; or (ii) Riviera Holdings Corporation
sells or disposes of (in one transaction or a series of related transactions)
all or substantially all of the assets of Riviera Holdings Corporation. For this
Section 11(a)(i) Total Market Value shall mean the aggregate market value of
Riviera Holdings Corporation or the resulting entity's outstanding common equity
(or other equivalent equity securities), on a fully diluted basis, plus the
aggregate market value of Riviera Holdings Corporation or the resulting entity's
other outstanding equity securities, as measured by the exchange rate of the
transaction or by such other method as the Committee determines where there is
not a readily ascertainable exchange rate.

 



4

 

 

(ii)Notwithstanding the obligations enumerated herein, it shall not be a
violation of any obligation owed by Employee during the restrictive periods
identified in Sections 11(a)(i) for Executive (or anyone one acting on
Executive's behalf) to own up to five percent (5%) of a publically traded entity
engaged in the hotel-resort or hotel-resort-gaming industry so long as such
ownership does not result in Executive having any operational or management role
of any kind in such industry.

 

b.Non-Solicitation. In addition to the covenants under Section 11(a) above,
Executive's covenants and expressly agrees that for a period of eighteen (18)
months immediately following termination of Executive's employment at any time
for any reason or no reason, whether by Executive or Employer, Executive shall
not:

 

(i)Make known to any Competitor or officer, director, executive, employee or
agent of a Competitor, the names, addresses, contact information or any other
information pertaining to any advertisers, suppliers, vendors, independent
contractors, brokers, partners, patrons, executives or customers (collectively
the "Business Contacts") of the Employer Group or prospective Business Contacts
of the Employer Group on whom Executive called or with whom Executive did
business or attempted to do business during his employment for Employer either
for Executive's own benefit or for any Competitor;

 

(ii)Call on, solicit, induce to leave and/or take away, or attempt to call on,
solicit, induce to leave and/or take away, any of Business Contacts of the
Employer Group or prospective Business Contacts of the Employer Group on whom
Executive called or with whom Executive did business or attempted to do business
during his employment for Employer either for Executive's own benefit or for any
Competitor;

 

(iii)Approach, solicit, contract with or hire any current advertiser, supplier,
vendor, independent contractor, broker or employee of the Employer Group with a
view towards enticing such person to cease his/her/its relationship with the
Employer Group or end his/her employment with the Employer Group, without the
prior written consent of Employer, such consent to be within Employer's sole and
absolute discretion.

 



5

 

 

For purposes of this Agreement, "Competitor" shall mean any hotel, resort,
gaming, casino or combination hotel, resort, gaming or casino establishment
located within a 100 mile radius of Employer's location at 2901 Las Vegas Blvd.
South, Las Vegas, Nevada.

 

c.Confidentiality. Executive covenants and agrees that, other than in connection
with the performance of duties hereunder, Executive shall not at any time during
Executive's employment by Employer or for a period of five years thereafter,
without Employer's prior written consent, such consent to be within Employer's
sole and absolute discretion, disclose or make known to any person or entity
outside of Employer any proprietary or other confidential information concerning
the Employer Group, including without limitation, the Employer Group proprietary
and confidential business practices, contractual relationships, marketing
practices and procedures, management policies or any other information regarding
the Employer Group's operation whatsoever, which is not already and generally
known to the public through no wrongful act of Executive or any other party.
Executive covenants and agrees that Executive shall not at any time during the
Specified Term, or for a period of five years thereafter, without Employer's
prior written consent, utilize any such proprietary or confidential information
in any way, including communications with or contact with any third party other
than in connection with employment hereunder. In addition to the above, and not
by way of limitation, Executive further covenants and agrees that Executive
shall not at any time during Executive's employment or at any time thereafter
disclose, make known to any person or entity, or otherwise use for any purpose
whatsoever any Trade Secret belonging to the Employer Group which is not already
and generally known to the public through no wrongful act of Executive or any
other party. For purposes of this Agreement, Trade Secrets are defined in a
manner consistent with the broadest interpretation of Nevada law and shall
include, but shall not be limited to formulas, patterns, compilations, customer
lists, contracts, business plans and practices, marketing plans and practices,
financial plans and practices, programs, devices, methods, know-hows, techniques
or processes, that derives economic value, present or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who may or could obtain any economic value from its disclosure or
use.

 

d.Exclusions. Anything to the contrary herein notwithstanding, the provisions of
Section 11(c) shall not apply (i) when disclosure is required by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order Executive to
disclose or make accessible any information, (ii) with respect to any
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement, (iii) as to information that
becomes generally known to the public or within the relevant trade or industry
other than due to Executive's violation of this Section or (iv) as to
information that is or becomes available to Executive on a non-confidential
basis from a source which is entitled to disclose it to Executive.

 

 

6

 

 

e.Third Party Information. Executive acknowledges that the Employer Group has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty to maintain the confidentiality of
such information and to use it only for certain limited purposes. Executive will
hold all such confidential or proprietary information in the strictest
confidence, provided that Executive is reasonably aware that the information is
confidential, and will not intentionally or negligently disclose it to any
person or entity or to use it except as necessary in carrying out Executive's
duties hereunder consistent with Employer Group's agreement with such third
party. Executive shall not be in violation of his obligations under this Section
11(d) if such Third Party confidential or proprietary information is already
generally known to the public through no wrongful act of Executive or any other
party.

 

f.Employer's Property. Executive hereby confirms that Trade Secrets, proprietary
or confidential information and all information concerning business practices of
the Employer Group, constitute the Employer Group's exclusive property,
regardless of whether Executive possessed or claims to have possessed such
information prior to the date hereof ("Employer Property") if the same has been
utilized by the Employer Group for any business purpose. Executive agrees that
upon termination of employment, Executive shall promptly return to Employer, and
retain no copies of, all Employer Property including, but not limited to,
Employer Property recorded or appearing in any notes, notebooks, memoranda,
computer disks, Rolodexes and any other similar repositories of information
(regardless of whether Executive possessed such information prior to the date
hereof). Such repositories of information also include, but are not limited to,
any files or other data compilations in any form, whether on Executive's
personal or home computer or otherwise, which in any manner contain any Employer
Property. Notwithstanding anything to the contrary, nothing in this Section
11(e) is intended to prevent Executive from maintaining contact information
pertaining to the gaming industry that Executive has accumulated over his years
in such industry, including his years as an Executive of Employer; provided,
however, that Executive shall not use such information in any manner that does
or may result in a violation of Executive's obligations under Section 11 hereof.

 



7

 

 

12.Representations. Executive hereby represents, warrants and agrees with
Employer that:

 

a.A portion of the compensation and consideration to be paid to Executive
hereunder is in consideration for: (i) Employer's agreement to employ Executive;
(ii) agreement that the covenants contained in Sections 7 and 11 are reasonable,
appropriate and suitable in their geographic scope, duration and content; (iii)
agreement that Executive shall not, directly or indirectly, raise any issue of
the reasonableness, appropriateness and suitability of the geographic scope,
duration or content of such covenants and agreements in any proceeding to
enforce such covenants and agreements; (iv) agreement that such covenants and
agreements shall survive the termination of this Agreement, in accordance with
their terms; and, (v) the free and full assignability of such covenants and
agreement upon a sale or other transaction of any kind relating to the ownership
and/or control of Employer;

 

b.The enforcement of any remedy under this Agreement will not prevent Executive
from earning a livelihood, because Executive's past work history and abilities
are such that Executive can reasonably expect to find work irrespective of the
covenants and agreements contained in Section 11 above;

 

c.The covenants and agreements stated in Sections 7, 11 and this Section 12, are
essential for Employer's reasonable protection;

 

d.Employer has reasonably relied on these covenants and agreements by Executive;
and,

 

e.Executive has the full right to enter into this Agreement and by entering into
and performance of this Agreement will not violate or conflict with any
arrangements or agreements Executive may have or agreed to have with any other
person or entity.

 

Additionally, Executive agrees that in the event of Executive's breach or
threatened breach of any covenants and agreements set forth in Sections 7 and 11
above, Employer may seek to enforce such covenants and agreements through any
equitable remedy, including specific performance or injunction, without waiving
any claim for damages. In any such event, Executive waives any claim that
Employer has an adequate remedy at law or for the posting of a bond.

 



8

 

 

13.Termination for Death or Disability. Executive's employment hereunder shall
terminate upon Executive's death or Disability (as defined below). In the event
of Executive's death or Disability, Executive (or Executive's estate or
beneficiaries in the case of death) shall, excepted as otherwise stated herein,
have no right to receive any compensation or benefit hereunder or otherwise from
Employer on and after the date of termination of employment other than (a)
unpaid Base Salary and earned but unused Paid Time Off to the date of
termination of employment (which shall be paid on Employer's next scheduled
payroll date), (b) any bonus earned and awarded for work performed in a prior
calendar year but which remains unpaid to Executive (which shall be paid on the
date such bonus is distributed to other executives in like positions), (c)
incurred, but unpaid business expense reimbursement pursuant to Section 6, and
(d) benefits provided pursuant to Section 5, subject specifically to and limited
by the terms and conditions applicable thereto. For purposes of this Section 13,
Disability is defined as Executive's incapacity, certified by a licensed
physician selected by Employer ("Employer's Physician"), which precludes
Executive from performing the essential functions of Executive's duties
hereunder for any consecutive period of two (2) month. In the event Executive
disagrees with the conclusions of Employer's Physician, Executive (or
Executive's representative) shall designate a physician ("Executive's
Physician"), and Employer's Physician and Executive's Physician shall jointly
select a third physician ("Third Physician"), who shall make the determination.
Executive hereby consents to any examination or to provide or authorize access
to any medical records that may be reasonably required by Employer's Physician
or the Third Physician in connection with any determination to be made pursuant
to this Section 13.

 

14.Termination by Employer for Cause. Employer may terminate Executive's
employment hereunder for "Cause" (as defined below) at any time. If Employer
terminates Executive's employment for Cause, Executive shall have no right to
receive any compensation or benefit hereunder or otherwise from Employer on and
after the date of termination of employment other than unpaid Base Salary earned
to the date of termination of employment (which shall be paid on Employer's next
scheduled payroll date), incurred but unpaid business expense reimbursement
pursuant to Section 6 of this Agreement, and benefit coverage Pursuant to
Section 5 of this Agreement consistent with and only as required by the express
terms of benefit plans in which Executive participates at the time of
termination (but expressly excluding Paid Time Off to which Employee shall not
be entitled). For purposes of this Section 14, Cause is defined as: (a) any
breach by Executive of any of his material obligations contained in this
Agreement; (b) consistent neglect or failure to perform Executive's duties and
responsibilities consistent with Executive's executive positions; (c) a material
violation of Employer's Code of Business Conduct and Ethics and Conflict of
Interest Policy (see attached Exhibit "A") or (d) conviction or plea of nolo
contendere to a felony involving moral turpitude.

 

9

 

 

15.Termination by Employer without Cause. Employer may, at any time, terminate
Executive's employment hereunder without Cause by delivering 30 days prior
written notice of termination. If Employer terminates Executive's employment
hereunder other than for Cause, then, except as otherwise stated, Executive
shall have no right to receive any compensation or benefit hereunder or
otherwise from Employer on and after the date of termination of employment other
than (a) earned but unpaid Base Salary then in effect; (b) earned but unused
Paid Time Off through the date of termination; (c) three (3) months Base Salary
then in effect, paid in accordance with Employer's scheduled payroll practices,
(d) reimbursement of incurred, but unpaid business expenses pursuant to Section
6 of this Agreement; (e) bonus expressly awarded for work performed in a prior
year, but yet unpaid to Executive; (f) a pro rata share of bonus for the current
year measured against any bonus awarded in the immediately prior year; and (g)
continued health care coverage or COBRA coverage, at no cost to Executive or his
dependents, under Employer's health insurance programs for six (6) months
immediately following termination after which time the cost of continued health
coverage shall be Executive's sole and exclusive responsibility; provided,
however, that if Executive becomes eligible for health and insurance coverage
from a new employer, then Employer's COBRA obligations pursuant to this clause
15 shall immediately cease. The payments and benefits to be provided pursuant to
this Section 15 upon termination of Executive's employment shall constitute the
exclusive payments in the nature of severance, termination pay or salary
continuation which shall be due to Executive and shall be in lieu of any other
such payments or benefits under any plan, program, policy or arrangement which
has heretofore been or shall hereafter be established by Employer.

 

16.Termination by Executive. Executive may terminate Executive's employment
hereunder upon 30 days' prior written notice to Employer. If Executive
terminates his employment, Executive shall have no right to receive any
compensation or benefit hereunder or otherwise from Employer on and after the
date of termination other than (a) earned but unpaid Base Salary then in effect
through the date of termination; (b) earned but unused Paid Time Off through the
date of termination; (c) incurred, but unpaid business expense reimbursement
pursuant to Section 6 of this Agreement; and (d) benefit coverage Pursuant to
Section 5 of this Agreement consistent with and only as required by the express
terms of benefit plans in which Executive participates at the time of
termination (but expressly excluding Paid Time Off to which Employee shall not
be entitled).

 

17.Release; Full Satisfaction. Notwithstanding any provision in Sections 15 and
16 hereof, no payments or benefits shall be provided pursuant to Section 15 and
16, which are in addition to the payments or benefits that are required by law,
unless and until Executive executes and delivers a standard form of general
release of any and all claims relating to this Agreement and employment
generally, and such release has become irrevocable in the event that the release
of a claim requires a waiting period for irrevocability.

 



10

 

 

18.Termination After The Expiration of the Specified Term. Notwithstanding any
other provision herein, if Executive remains employed at-will by Employer after
expiration of the Specified Term, and Executive is terminated for reasons
enumerated in Section 13 above, the terms of Section 13 shall apply. If
Executive remains employed at-will after expiration of the Specified Term and
Executive is terminated by Employer for reasons enumerated in Section 14 above,
the terms of Section 14 shall apply. If Executive remains employed at-will after
expiration of the Specified Term and Executive is terminated by Employer for
reasons enumerated in Section 15 above, the terms of Section 15 shall apply. If
Executive remains employed at will after expiration of the Specified Term and
Executive terminates his employment as specified in Section 16 above, the terms
of Section 16 shall apply. In the case of a termination after the Specified Term
but consistent with Sections 15 or 16 above, Executive shall satisfies the
requirement of Section 17 prior to Executive being entitled to or receiving any
payment or remuneration enumerated in such sections.

 

19.Section 409A. To the extent applicable, it is intended that the Agreement
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended ("Section 409A"). The Agreement shall be administered and interpreted
in a manner consistent with this intent, and any provision that would cause the
Agreement to fail to satisfy Section 409A shall have no force and effect until
amended to comply therewith (which amendment may be retroactive to the extent
permitted by Section 409A). Notwithstanding anything contained herein to the
contrary, Executive shall not be considered to have terminated employment with
Employer for purposes of the Agreement and no payments shall be due to Executive
under the Agreement which are payable upon Executive's termination of employment
unless Executive would be considered to have incurred a "separation from
service" from Employer within the meaning of Section 409A. To the extent
required in order to avoid immediate taxation and/or tax penalties under Section
409A, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to the Agreement during the six-month period immediately
following Executive's termination of employment shall instead be paid on the
first business day after the date that is six months following Executive's
termination of employment (or upon Executive's death, if earlier). In addition,
for purposes of the Agreement, each amount to be paid or benefit to be provided
to Executive pursuant to the Employment Agreement shall be construed as a
separate identified payment for purposes of Section 409A. With respect to
expenses eligible for reimbursement under the terms of the Agreement, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and (ii)
any reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a "deferral of compensation" within the meaning of Section
409A.

 

20.Cooperation Following Termination. Following termination of Executive's
employment hereunder for any reason, Executive agrees to cooperate with Employer
upon the request of Employer and to be reasonably available to Employer with
respect to matters arising out of Executive's services to Employer. Employer
shall reimburse, or at Executive's request, advance Executive for expenses
reasonably incurred in connection with such matters.

 



11

 

 

21.Transition Services Agreement. Executive expressly understands and agrees
that should there be a Liquidity Event or should Employer enter into an
agreement that is reasonably anticipated to result in a Liquidity Event
(collectively, for this Section 21, an "Event"), Executive shall use his best
efforts to immediately commence good faith negotiations with Employer or, as
appropriate, Employer's parent or affiliated entities (including, without
limitations, Employer's assigns) to provide transition services related to or
concerning Executive's services to Employer, Employer's business, and any other
matter mutually agreed upon between Executive and Employer.

 

22.Interpretation; Each Party the Drafter. THIS AGREEMENT IS THE PRODUCT OF
EXTENSIVE DISCUSSIONS AND NEGOTIATIONS BETWEEN THE PARTIES. EACH OF THE PARTIES
WAS REPRESENTED BY OR HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL WHO EITHER
PARTICIPATED IN THE FORMULATION AND DOCUMENTATION OF, OR WAS AFFORDED THE
OPPORTUNITY TO REVIEW AND PROVIDE COMMENTS ON, THIS AGREEMENT. ACCORDINGLY, THIS
AGREEMENT AND THE PROVISIONS CONTAINED IN IT SHALL NOT BE CONSTRUED OR
INTERPRETED FOR OR AGAINST ANY PARTY TO THIS AGREEMENT BECAUSE THAT PARTY
DRAFTED OR CAUSED THAT PARTY'S LEGAL REPRESENTATIVE TO DRAFT ANY OF ITS
PROVISIONS.

 

23.Indemnification. Employer shall indemnify and defend Executive to the fullest
extent permitted by Nevada law and/or any other non-conflicting applicable law.

 

24.Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under, or would require the commission of any act
contrary to, existing or future laws, such provisions shall be fully severable,
the Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as part of this
Agreement a legal and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

 

25.Survival. Notwithstanding anything in this Agreement to the contrary, to the
extent applicable, any Section which by its intent should survive shall survive
the termination of this Agreement.

 



12

 

 

26.Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) when personally delivered, (b) the business day following
the day when deposited with a reputable and established overnight express
courier (charges prepaid), or (c) five (5) days following mailing by certified
or registered mail, postage prepaid and return receipt requested. Unless another
address is specified, notices shall be sent to the addresses indicated below:

 

To Employer:

 

Riviera Holdings Corporation

2901 Las Vegas Blvd. South

Las Vegas, Nevada 89109

 

With a copy to:

 

Eric W. Franklin

Rinaldi, Finkelstein & Franklin, LLC

591 West Putnam Avenue

Greenwich, CT 06830

 

To Executive:

 

Larry King

11529 Capanna Rosso Pl.

Las Vegas, NV 89141

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

27.Tax Withholding. Notwithstanding any other provision of this Agreement,
Employer may withhold from any amounts payable under this Agreement, or any
other benefits received pursuant hereto, such Federal, state, local and other
taxes as shall be required to be withheld under any applicable law or
regulation.

 

28.Attorneys' Fees. In the event suit is brought to enforce, or to recover
damages suffered as a result of breach of this Agreement, the prevailing Party
shall be entitled to recover its reasonable attorneys' fees and costs associated
with any suit.

 

29.Limitation of Damages. In no event shall either Party be liable to the other,
except with respect to third party claims, for any consequential, incidental, or
indirect damages.

 

30.No Waiver of Breach or Remedies. No waiver by Executive or Employer at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No waiver of any provision of this Agreement shall be
implied from any course of dealing between or among the parties hereto or from
any failure by any party hereto to assert its rights hereunder on any occasion
or series of occasions. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 



13

 

 

31.Amendment or Modification. No amendment, modification, termination or waiver
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by an authorized representative of Employer (other than
Executive), and Executive, nor consent to any departure by Executive or Employer
from any of the terms of this Agreement shall be effective unless the same is
signed by an authorized representative of the affected party. Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

32.Governing Law. The laws of the State of Nevada shall govern the validity,
construction, and interpretation of this Agreement, without regard to conflict
of law principles. Further, venue for any dispute resolution process that occurs
pertaining to this Agreement or the subject matter of this Agreement shall lie
exclusively in the federal or state courts of Nevada, located in Las Vegas,
Nevada, in any action, suit or proceeding arising out of or relating to this
Agreement or any matters contemplated hereby, and any such action, suit or
proceeding shall be brought only in such court.

 

33.Waiver of Jury Trial. Executive and Employer recognize that a trial by jury
is more costly and time consuming than a non-jury trial, and that due to court
calendar delays, it often takes longer for a case to proceed to a trial by jury.
In order to avoid such delays, and to obtain a prompt resolution of disputes
while avoiding unnecessary expense, the Parties mutually acknowledge,
inentionally and knowingly agree to waive their REspective rights to a trial by
jury in any and all actions, claims, proceedings, counterclaims, or third-party
claims brought by them arising out or in any way connected to executive's
employment with employer, the termination thereof or this agreement.

 

34.Headings. The headings set forth herein are included solely for the purpose
of identification and shall not be used for the purpose of construing the
meaning of the provisions of this Agreement.

 

35.Assignment. This Agreement and the rights and obligations hereunder shall not
be assignable or transferable by Executive without the prior written consent of
Employer in its sole and absolute discretion. Notwithstanding the foregoing,
this Agreement shall be binding on and inure to the benefit of Executive and
Executive's heirs, executors, administrators and legal representatives.
Executive expressly understands and agrees this Agreement shall be binding on
and inure to the benefit of Employer and its successors and assigns, including
successors by merger and operation of law and that Employer may fully and freely
assign this entire Agreement, including but not limited to those provisions
appearing in Sections 7 and 11 herein, or any part of its rights and obligations
under this Agreement at any time without Executive's consent and following such
assignment all references to Employer shall be deemed to refer to such assignee
and Employer shall thereafter have no obligation under this Agreement.

 



14

 

 

36.Entire Agreement. This Agreement supersede all prior or contemporaneous
agreements and statements, whether written or oral, concerning the terms of
Executive's employment with Employer, and no amendment or modification of these
agreements shall be binding unless it is set forth in a writing signed by both
Employer and Executive. To the extent that this Agreement conflicts with any of
Employer's policies, procedures, rules or regulations, this Agreement shall
supersede the other policies, procedures, rules or regulations.

 

37.Use of Executive's Name, Voice and Likeness. Executive hereby irrevocably
grants Employer the unrestricted right, but not the obligation, to use
Executive's name, voice or likeness for any publicity or advertising purpose in
any medium now known or hereafter existing so long as he is employed by
Employer.

 

IN WITNESS WHEREOF, Employer and Executive have entered into this Agreement in
Las Vegas, Nevada as of the Effective Date.

 

EXECUTIVE RIVIERA HOLDINGS CORPORATION         /s/ Larry King By: /s/ Andy Choy
LARRY KING NAME: Andy Choy   TITLE:  CEO

 

 

 

15

